Citation Nr: 1815884	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  12-11 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for nerve damage of the back due to lack or inappropriateness of treatment by the Department.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran, the Veteran's spouse, and the Veteran's friend


ATTORNEY FOR THE BOARD

M. Showalter, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1968 to February 1971.  

He appealed to the Board of Veterans' Appeals (Board/BVA) from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

In January 2012, the Veteran, his spouse, and his sister testified at a hearing at the RO.  A transcript of that hearing has been associated with the claims file.  Similarly, in December 2013, the Veteran, his spouse, and his friend testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of that hearing also has been associated with the claims file. 

In January 2015, the Board remanded the claim for further development, specifically, to obtain a medical opinion needed to assist in deciding this claim.  That opinion was obtained in March 2015.  There was compliance, certainly the acceptable substantial compliance, with this remand directive. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions); but see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only "substantial" rather than strict or exact compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The Board, therefore, is proceeding with its adjudication of this claim.



FINDINGS OF FACT

1. The Veteran does not have additional disability of his back as a result of VA's carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault in furnishing medical treatment to him.

2. He also does not have additional disability of his back as a result of an event not reasonably foreseeable pursuant to medical treatment provided to him by VA.


CONCLUSION OF LAW

The criteria are not met for § 1151 compensation for nerve damage of the back.  38 U.S.C. § 1151 (West 2012); 38 C.F.R. § 3.361 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), in part, describes the VA's duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

The notice requirements have been met.  VA's duty to notify was satisfied by way of a February 2011 letter duly apprising the Veteran of the type of evidence and information needed to substantiate this § 1151 claim and of his and VA's respective responsibilities in obtaining this necessary supporting evidence.  See 38 U.S.C. § 5102, 5103, 5103A; 38 C.F.R. § 3.159.


Regarding the duty to assist, the Veteran's relevant treatment records have been obtained, including especially concerning the specific VA treatment at issue.  At the Board's remand direction, the agency of original jurisdiction (AOJ) also obtained a needed VA medical opinion in March 2015.  The clinical findings and discussion of the Veteran's low back disability, including particularly in relation to his treatment from VA during the time in question, are responsive to the determinative issues for deciding this appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007); 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 299-300 (2008).  No additional comment or evidence is needed.  See generally 38 C.F.R. § 3.159(c)(4).  Moreover, neither the Veteran nor the representative has raised any other issues with the duties to notify or assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  The Veteran has not identified any pertinent evidence that remains outstanding and that is obtainable.  Accordingly, the Board will process to addressing the merits of this claim.

Legal Criteria

In deciding this claim, the Board has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, certainly not in exhaustive detail, each and every piece of evidence of record or considered.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, concerning the claim.


Because his claim for benefits under 38 U.S.C.A. § 1151 was filed after October 1, 1997, the current version of 38 U.S.C.A. § 1151 and its implementing regulation applies.  See VAOPGCPREC 40-97, 63 Fed. Reg. 31,263 (1998).  This means that, aside from considering his claim under § 1151, the Board must consider 38 C.F.R. § 3.361 as the implementing regulation rather than § 3.358.

A veteran who suffers disability caused by hospital care, medical or surgical treatment, or examination provided by a VA employee or in a VA facility is entitled to compensation for the additional disability "in the same manner as if such additional disability...were service-connected" if the additional disability was not the result of willful misconduct and was proximately caused by "carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault" or "an event not reasonably foreseeable."  38 U.S.C. § 1151(a)(1)(A), (B) (2012); 38 C.F.R. § 3.361(a) (2017);  Viegas v. Shinseki, 705 F.3d 1374, 1377-78 (Fed. Cir. 2013).  The purpose of the statute is to award benefits to those veterans who were disabled as a result of VA treatment or vocational rehabilitation.  38 U.S.C. § 1151(a) (2012).

First, there must be evidence of additional disability, as shown by comparing the veteran's condition before and after the VA medical care in question.  38 C.F.R. § 3.361 (b).  To determine whether a veteran has additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy (CWT) program upon which the claim is based to the veteran's condition after such care, treatment, examination, services, or program has stopped.  VA considers each body part or system separately.  The additional disability must not be the result of the veteran's willful misconduct.  38 U.S.C.A. § 1151(a); 38 C.F.R. § 3.301(c)(3).

Second, the additional disability must be caused by hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program furnished the veteran by VA.  38 C.F.R. § 3.361(c).  In order for additional disability to be compensable under 38 U.S.C.A. § 1151, the additional disability must have been actually caused by, and not merely coincidental to, hospital care, medical or surgical treatment, or medical examination furnished by a VA employee or in a VA facility.  38 C.F.R. § 3.361(c)(1).  Merely showing that a veteran received care, treatment, or examination and that the veteran has additional disability does not establish cause.  Id.  The Federal Circuit Court has held that the causation element of section 1151 is satisfied not only when an injury is "directly" or "actually" caused by the actions of VA employees, but also where an injury occurs "in a [VA] facility" resulting from VA's negligence.  Viegas, 705 F.3d at 1378.  

Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  The factual elements necessary to support a claim under section 1151 based on failure to diagnose or treat a preexisting condition may vary with the facts of each case and the nature of the particular injury and cause alleged by the claimant.  As a general matter, however, entitlement to benefits based on such claims would ordinarily require a determination that: (1) VA failed to diagnose and/or treat a preexisting disease or injury; (2) a physician exercising the degree of skill and care ordinarily required of the medical profession reasonably should have diagnosed the condition and rendered treatment; and (3) the veteran suffered disability or death that probably would have been avoided if proper diagnosis and treatment had been rendered.  Vet. Aff. Op. Gen. Couns. Prec. 5-2001 (February 5, 2001).  See also Roberson v. Shinseki, 607 F.3d 809, 817 (Fed. Cir. 2010). 

Moreover, additional disability caused by a veteran's failure to follow properly-given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(3). 


Third, the proximate cause of the disability, as opposed to a remote contributing cause, must be 1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or 2) an event that was not reasonably foreseeable.  38 U.S.C.A. § 1151(a)(1); 38 C.F.R. § 3.361(d).

With regard to carelessness or negligence, to establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination was the proximate cause of a veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the veteran's informed consent. Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361 (d)(1). 

With regard to reasonable foreseeability, whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have foreseen or disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d)(2); Schertz v. Shinseki, 26 Vet. App. 362, 367-69 (2013). 

Thus, section 1151 contains two causation elements - a veteran's disability must not only be "caused by" the hospital care or medical treatment he received from VA, but also must be "proximate[ly] cause[d]" by the VA's "fault" or an unforeseen "event."  38 U.S.C.A. § 1151(a)(1).

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and evaluation of its competency and credibility to, in turn, determine its ultimate probative value.  Baldwin v. West, 13 Vet. App. 1 (1999),

Competent (that is, qualified) medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements contained in medical treatises, scientific articles, or research reports.  38 C.F.R. § 3.159(a)(1).

Competent (that is, qualified) lay evidence means evidence not requiring that the person providing it have specialized education, training, or experience.  Lay statements are qualified to establish than an event or circumstance occurred if the statements are provided by a person who has personal knowledge of matters that can be observed and described by a non-expert.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing observable symptoms or reporting that a medical provider gave them a diagnosis in the past.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Board will grant the Veteran's claim if the evidence supports the claim or is in relative equipoise, meaning about evenly balanced for versus against the claim.  Conversely, the claim will be denied if the preponderance of the evidence is unfavorable  38 U.S.C. § 5107; 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Factual Background

VA treatment records beginning in August 1994 show the Veteran was consistently treated for back pain.  In August 1994, he reported a history of back pain.  Radiological testing of his spine during that month revealed mild degenerative disc disease "scattered about the lumbar spine."  He continued to seek treatment for his back pain the following month.  In October 1994, he reported some improvement in his symptoms, but also reported experiencing additional left buttock pain secondary to a back strain.  

VA treatment records from April 1995 show the Veteran had "lower back trouble," which had worsened after an accident.  He reported suffering "sharp pain in [his] low back, [and] left side".  Radiological testing during that month showed "minimal degenerative changes involving [his] lumbosacral spine."  

A magnetic resonance imaging (MRI) in June 1995 revealed a bulging disc at the L2-L3 vertebrae.  In September 1995, the Veteran received trigger-point injections to alleviate his back pain.  The following month, he reported left hip, groin, and leg pain.  The treating physician noted the Veteran had degenerative arthritis or possible facet-joint arthritis of the lumbar spine.

In March 1996, the Veteran received lumbar-facet-joint injections to alleviate his back pain and associated symptoms.  During a July 1996 VA examination, the Veteran reported having injured his back during an accident in 1993.  Radiological testing confirmed mild degenerative changes of the spine and disc space narrowing at the L2-L3 and L5-S1 vertebrae. 

In January 2007, an MRI revealed the Veteran had central spinal stenosis of the 
L3-L4 and L4-L5 vertebrae, several posterior disc bulges, and desiccation of several discs.  In July 2007, he reported low back pain with numbness in his left thigh.  An MRI that month showed he had "widespread degenerative spondyloarthropathy with multilevel discogenic disease from T12 to S1."

In March 2008, an assessment of radiological studies showed "multi-level degenerative disc disease and mild lumbar stenosis."  In July 2008, the Veteran continued to report severe lower back pain.  

In July 2009, the Veteran stated he had experienced lower back pain since he was sixteen years old.  He indicated his back pain had gradually worsened in the interceding years.  He reported waking up five to eight times a night because of his back pain. 

VA treatment records from August 2010 show the Veteran had lower back pain radiating to his left side.  He reported taking pain medication, but having minimal relief.  He stated he could not ambulate because of the severity of the pain.  The diagnosis was "chronic radicular back pain."  September 2010 treatment records show he missed an appointment because he had been "having issues with his back lately and had [been] in the emergency room (ER)."

An MRI dated in December 2010 showed "dextrorotary scoliosis with multilevel degenerative changes" and "areas of frontal stenosis."  The Veteran was diagnosed with spinal stenosis at the L5-S1 vertebrae and foraminal stenosis beginning at the L2-L3 vertebrae.

In January 2011, the Veteran reported in an application for compensation that the VA's treatment for his back pain was negligent that month.  He explained that he had received "3 shots for pain and valium for pain," but ultimately had left VA with "terrible pain."  He reported being told by the attending physician that he "could not be admitted for pain."  He returned to VA the next day and waited three hours before he "could no longer stand the pain," and instead went to a different hospital.  He said he later was seen in the VA pain clinic where a physician opined that the "VA's failure to properly treat me has caused destruction of the nerves in my back.  I am no longer a candidate for surgery."


VA treatment notes from January 1, 2011 detail the Veteran's report.  Records indicate the Veteran reported to the ER with severe back pain and was given multiple medications to assist in his pain treatment and underwent radiological testing.  After medication was administered he reported some relief of his painful symptoms.  The treating physician observed the Veteran was experiencing "paraspinal muscle spasms" on his right side, in addition to his history of spinal problems.  A computed tomography (CT) scan of the lumbar spine showed "evidence of [degenerative joint disease] with severe stenosis."  The evaluating physician opined that "I feel as though overall [the Veteran's pain] is all still muscular.  [The Veteran and his wife] were very upset about leaving."

January 3, 2011 treatment notes show the Veteran had returned to the emergency room in a wheel chair with complaints of back pain.  He reported nausea and vomiting occurring with his "10/10 back pain."  Notes indicate that the emergency room was full at that time and that the Veteran was absent when he was called for his appointment later that afternoon. 

Private treatment records from January 3, 2011 show that the Veteran reported to a different hospital's ER with severe pain in his back, radiating down his left side.  The treating physician noted a longstanding history of back pain.  He was diagnosed with lumbar radiculopathy and told to continue his prescriptions for pain medications and muscle relaxants that were prescribed to him by the VA.  He was also prescribed a steroid. 

In January 10, 2011, the Veteran attended an appointment with the VA pain clinic.  At that time, he reported a thirty year history of back pain.  He stated that his pain had been constant for thirty years and radiated down his lower left extremity.  He reported that he had experienced several "traumas over the past few decades" that worsened his pain and caused flare-ups.  He stated that he was experiencing a flare-up of symptoms at that time after trying to lift a bag of cat litter earlier that month.  The Veteran reported attending physical therapy in 1976, in the 1990's, and in 2007.  At that time, the Veteran was diagnosed with lumbar spinal stenosis, osteoarthrosis of the spine, displacement of the lumbar intervertebral discs, and left sacroiliac dysfunction.  

VA treatment records from February 2011 show that the Veteran reported worsening lower back pain.  In May 2011 the Veteran underwent an epidural steroid injection to alleviate his back pain.  In September 2011, the Veteran went to physical therapy to help alleviate his back pain. 

In January 2012, the Veteran had another epidural injection and a facet nerve block to help alleviate his back pain.  In a hearing before the RO that month, the Veteran stated that he experienced a sudden increase in low back pain with radiating pain to his left knee after picking up a bag of cat litter.  He stated that pain was burning "in my groin, down my legs, down my knee cap."  The Veteran's wife stated that the pain the Veteran experienced was severe.  Despite the medication provided, the Veteran's pain persisted.  The Veteran's wife stated that the VA would not admit him to the hospital for pain alone.  

The Veteran stated that, soon after January 2011, he visited a physician at another medical center where he was told that had he been treated at VA in January 2011, he may have been saved from "being crippled."  

In March 2012, the Veteran underwent another epidural injection and reported that he continued to have severe back pain.  In April 2012, the Veteran underwent a discectomy and hemilaminectomy at the VA, for which the Veteran provided informed consent.  After the surgery, the Veteran's wife reported that the Veteran was "doing okay."  

In a Board hearing dated December 2013, the Veteran's wife reported that after the April 2012 discectomy, the surgeon stated to her that "there were no discs left... [which] really is rare."  It was reported that the surgeon stated the discectomy had been "unsuccessful" because there were no discs left to alleviate nerve pressure.  The surgeon reportedly told the Veteran's wife that the diminished state of the Veteran's discs was caused by the VA's negligence in failing to operate on the Veteran in previous years.  The surgeon also reportedly told the Veteran's wife that the previous MRI had been "misread."  After the surgery, the Veteran returned home because he did not feel "any worse...or any better than he did before."  He indicated in March 2013 that VA had provided him "shots down [his] spine."  

In March 2015, an examiner stated that the Veteran's current back disability "is in no way the fault of the VA or its providers," stating that the Veteran's treatment in January 2011 was appropriate.  The examiner noted that multiple studies indicate that lumbar spinal stenosis "can be safely observed... without neurologic compromise."  She further stated that while the Veteran presented "acute worsening of his symptoms on the day of his initial presentation... he was appropriately managed in a conservative fashion." 

Analysis

After considering this medical and other evidence, the Board finds that § 1151 compensation is not warranted because the Veteran has not shown he has additional disability owing to his VA treatment or that any worsening of his symptoms was caused by or the result of VA's carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault in his treatment or an event not reasonably foreseeable. 

Turning first to whether the Veteran has additional disability after VA treatment, the evidence does not show he has any additional back diagnosis or even worsening symptoms directly related to his January 2011 VA treatment.  In the months leading up to that treatment, he had reported experiencing severe back pain, indeed, so much so that he stated he had difficulty ambulating and even reported visiting the ER in September 2010 (so just a few months prior).  An MRI one month before the January 2011 visit, so in December 2010 or thereabouts, revealed "dextrorotary scoliosis with multilevel degenerative changes" and "areas of frontal stenosis."  At that time he had several back diagnoses, including degenerative disc disease, spondylosis, spinal stenosis, bulging discs, and disc desiccation.


On presenting to the ER in January 2011, the Veteran was prescribed pain medication and underwent radiological testing, which revealed "evidence of [degenerative joint disease] with severe stenosis."  He reported some alleviation in pain symptoms when he left the hospital on January 1, 2011.

In private treatment records from January 3, 2011, the Veteran was diagnosed with lumbar radiculopathy.  On January 10, 2011, he was diagnosed with lumbar spinal stenosis, osteoarthrosis of the spine, displacement of the lumbar intervertebral discs, and left sacroiliac dysfunction.  During the months following that treatment, he continued to report back pain and consequently received epidural injections and underwent physical therapy to try and alleviate or lessen his pain.

Overall, there is no indication the Veteran has additional disability or worsening symptoms because of the VA treatment provided him in January 2011.  He has not received an additional diagnosis since January 2011, that is, which had not already been provided or at the very least suspected (provisionally diagnosed).  While the record shows he continued to report worsening back pain after January 2011, that increase in pain had been rather consistent for over a decade of treatment.  There is no immediate indication that, because of the January 2011 VA treatment, his back condition worsened.  Therefore, he has not shown he has additional disability owing to or because of VA treatment, and the treatment that particular month especially.

Additionally, the record does not show that any worsening of his symptoms was caused by or related to or a by-product of VA's carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault in his treatment or an event not reasonably foreseeable.


In his pleadings and hearing testimony, the Veteran has stated that his failure to be admitted to the hospital was negligent or at least tantamount to it.  The Board finds, however, that VA was not negligent in failing to admit him to the hospital for his back pain.  As explained, to establish negligence, or similar instance of fault on VA's part, it must be shown that VA failed to exercise the degree of care that would be expected of a reasonable health care provider.  Two records in evidence suggest that VA's treatment of him in January 2011 was not negligent or tantamount to it.

First, the March 2015 examiner concluded the Veteran's treatment in January 2011 was appropriate, stating "he was appropriately managed in a conservative fashion."  This examiner explained that multiple studies indicate that lumbar spinal stenosis "can be safely observed... without neurologic compromise," suggesting that VA's observation and conservative treatment of the Veteran's back disability in January 2011 did not worsen his condition and was consistent with the responsibility of a reasonable healthcare provider. 

Second, treatment records from a private hospital do not show any additional recommendation of back surgery or procedure immediately following the Veteran's VA treatment.  In fact, these records show that a private physician recommended that the Veteran continue VA's medication prescriptions, only adding an additional steroid prescription.  There is no discussion of surgery or other treatment that VA failed to perform at that time.  Because VA and the private hospital both followed the same course of treatment, this supports a finding that VA exercised the degree of care expected of a reasonable health care provider.

The Veteran has not stated any of his treatment was provided to him without informed consent; in fact, he instead only claims that it was the lack of treatment that was negligent.  Therefore, he cannot rely on a lack of informed consent in January 2011 as a basis for showing negligence.  See 38 C.F.R. § 3.361(d)(1). 


The Veteran and his wife have reported that VA medical providers have stated that previous MRI's were misread and that failure to admit him in January 2011 caused his back condition to worsen and his later discectomy surgery to be unsuccessful.  But while they are competent to report medical diagnoses provided to them, they do not have the medical knowledge or medical background to provide competent evidence or opinion regarding the cause of the Veteran's back condition or why his discectomy ultimately was unsuccessful.  See Jandreau, 492 F.3d at 1372; Davidson, 581 F.3d at 1313.  This is a medically complex, not simple, situation.  Whether lay versus medical evidence is needed to support a claim is determined on a case-by-case basis and dependent on the type of condition being claimed.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  This is not a situation where their lay testimony and statements have this required competence, especially since outweighed by the March 2015 examiner's opinion.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (indicating lay evidence must demonstrate some competence and affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation).

The Veteran and his wife are competent to report that the April 2012 surgeon stated the surgery ultimately was unsuccessful because there were no discs left to alleviate nerve pressure, but there is no medical rationale in the record to support a finding that a lack of treatment in January 2011 was the ultimate cause of the Veteran's degraded spinal condition.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995) (finding the connection between what a physician said and a layman's account of what was purportedly said, filtered through a layman's sensibilities, simply too attenuated and inherently unreliable to constitute competent and credible evidence supportive of a claim).  Moreover, medical evidence in the record shows the VA's January 2011 treatment of the Veteran was not negligent.  Private treatment from that time did not suggest or recommend surgery.  In fact, the Veteran's pain was shown to have improved slightly in January 2011 with medication provided him.  In the months following January 2011, the record shows a continuation of back pain, but no medical evidence showing the misreading of an MRI or failure to be admitted in January 2011 was the source or cause of his worsening back symptoms.

By his own admission, the Veteran's back condition began thirty years ago and has progressively worsened over time, so during the many years since.  The record shows that, commensurate with this, in the last decade he resultantly has received additional medication and treatment for his worsening symptoms.  In January 2011, he sought treatment for a flare-up of back pain.  Although he was not admitted, he was provided medication and within two weeks of that date an additional pain appointment to address his severe back pain.  There is no evidence in the record showing that, because of his January 2011 treatment, he acquired an additional back diagnosis or even specifically worsening pain.  Additionally, there is no evidence of negligence or similar instance of fault on VA's part in any of the treatment provided him in January 2011 or thereabouts.  Without the requisite evidence meeting the requirements of § 1151, his claim must be denied - even though the Board is very grateful for his honorable military service. 


ORDER

This claim of entitlement to § 1151 compensation for nerve damage of the back due to lack or inappropriateness of treatment by VA is denied. 




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


